Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-23 have been amended; claim 24 is added as new claim; Claims 10-23 are withdrawn from consideration as non-elected claims, claims 1-9 and 24 remain for examination, wherein claim 1 is an independent claim. 
Previous Rejections/Objections
Previous rejection of Claim 5 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 9/27/2022.
However, in view of the Applicant’s amendments in the instant claims and reconsideration, a new ground rejection is listed as following:

Allowance Subject matter
Claim 24 includes allowable subject matter.  
Claim 24 is still objected to as depending from rejected independent claim(s), but would be allowed if rewritten in independent form including all of the limitations of the base claim and any intervening claims since it is noted that the recorded prior art(s) does not specify the claimed oxygen amount and corresponding properties as claimed in the instant claim. 
Notes: Claim 24 is still rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends as shown in the following.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-9 and 24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. In the instant case, the independent claim 1 indicates “A spiral timepiece spring”. The following limitation “the spiral spring” (line 2 of claim 1) should be amended as “the spiral timepiece spring” in order to avoid insufficient antecedent basis for this limitation in the claim. Claims 2-9 and 24 depend on claim 1, the limitation of “The spiral spring” on 1st line of these claims should be amended as “The spiral timepiece spring” in order to avoid insufficient antecedent basis for this limitation in these claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu et al (JP 52147511 A, listed in IDS filed on 11/25/2019, with on-line English translation, thereafter JP’511).
JP’511 is applied to the instant claims 1-7 for the same reason as stated in the previous office action dated 7/20/2022.
Regarding the amendment in the instant claim 1, JP’511 further teaches O can be adjusted from 0.13 mass% to 0.35 mass% (claims of JP’511) and the low limit 0.13 mass% O disclosed by JP’511 is very close to the high limit 0.10 mass% O as recited in the instant claim. (Actually 0.13 mass% O is within the O limitation the in the withdrawn claim 10). Closing in O amount create a prima facie case of obviousness. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of O from the disclosure of JP’511 since JP’511 teaches the same utility throughout whole disclosing range. 
Regarding the amended claims 2-3 and 5, the 75 mass% Ti disclosed by the alloy #5 in table 1 of JP’511 reads on the Ti amount in claims 1-3 and 5.
Regarding amended claims 4 and 6, the 75 mass% Ti disclosed by the alloy #5 in table 1 of JP’511 is very close to the low limit 76 mass %Ti in claim 4; and the 99.68 mass% (Ti+Nb) disclosed by the alloy #5 in table 1 of JP’511 is very close to the claimed low limit of (Ti+Nb) amount in claim 6. Closing in Ti and (Ti+Nb) amounts create a prima facie case of obviousness. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of Ti and (Ti+Nb) from the disclosure of JP’511 since JP’511 teaches the same utility throughout whole disclosing range. 
Regarding the amended claim 7, the claimed solution Nb with  phase Ti and/or -phase Ti are recognized as microstructure fully depends on the alloy composition and manufacturing process. JP’511 teaches the similar Ti-Nb alloy including retained -phase (abstract of JP’511). Therefore, the claimed microstructure would be highly expected for the wire of JP’511. MPEP 2112 01 and 2145 II.

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP’511 in view of Hara et al (US-PG-pub, 2007/0133355 A1 listed in IDS filed on 11/25/2019, thereafter PG’355).
Regarding claims 8-9, JP’511 in view of PG’355 is applied to the instant claims 8-9 for the same reason as stated in the previous office action dated 7/20/2022.
The amendments in the instant claims do not change the scope of the instant claims.

Response to Arguments
Applicant’s arguments to the art rejection to claims 1-9 have been considered but they are not persuasive in view of the new ground rejection as stated above. Regarding the arguments related to the amended features in the instant claims, the Examiner’s position has stated as above.
The Applicant’s arguments are summarized as following:
1, the cited prior art Komatsu et al (JP’511) does not specify the claimed oxygen range as recited in the instant claim 1 and Komatsu et al (JP’511) indicates including proper oxygen for enhancing the strength of the alloy.
2, for the potential rejoined claims 10-23, which are expected to be reconsidered.
In response, 
Regarding the argument 1, it is noted that there is no property limitations in the instant claim 1 to show the criticality of the claimed oxygen range. Regarding the composition only in the instant claim 1, Komatsu et al (JP’511) not only teaches working example with close oxygen limit to the claimed claim, but also provides compared example with oxygen within the claimed oxygen range (table 1 of JP’511). Furthermore, the oxygen amount disclosed by the alloy #5 in table 1 of JP’511 is with in the claimed alloy composition range as claimed in the claim 10 (not-elected claim). Therefore, the Applicant does not show the criticality of the claimed O range in the instant claim 1.
Regarding the argument 2, the previous non-elected claims 10-23 should be amended to include the allowable subject matter or depend on the allowable claim. Rejoinder of all withdrawn claims depending from, or otherwise requiring all limitations of, an allowed claim is requested. MPEP § 821.04.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734